Citation Nr: 9913905	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Assignment of a rating for service-connected degenerative 
arthritis of the cervical spine, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1993 by the Portland, 
Oregon, Regional Office of the Department of Veterans 
Affairs.  It appears that the veteran's claims file was 
subsequently transferred to the Chicago, Illinois, Regional 
Office (RO) due to a change of residence by the veteran. 

The August 1993 rating decision on appeal granted service 
connection for degenerative arthritis of the cervical spine 
and assigned a noncompensable (zero percent) rating from 
August 8, 1992.  In March 1994, a notice of disagreement was 
received; in December 1994, a statement of the case was 
issued; and in January 1995, the veteran's substantive appeal 
was received.  A subsequent rating action in October 1996 
increased the disability rating to 10 percent, also effective 
from August 8, 1992, and a hearing officer's decision in July 
1998 increased the rating to 20 percent disabling, effective 
from February 24, 1998 (the date of a VA examination). 

In the August 1993 rating decision, service connection was 
also denied for a left ankle problem, left knee problem, 
post-traumatic stress disorder (PTSD), low back (lumbosacral) 
strain, heart palpations and sinus bradycardia, and alopecia 
areata; the veteran entered notice of disagreement with these 
decisions; a statement of the case was entered regarding all 
of these issues except service connection for alopecia 
areata; and in January 1995 the veteran entered a substantive 
appeal with regard to these issues, except for the issue of 
entitlement to service connection for heart palpations and 
sinus bradycardia.  

At a personal hearing in October 1995, the veteran withdrew 
the issue of entitlement to service connection for a left 
knee problem.  See 38 C.F.R. § 20.702(e) (1998).  At the 
hearing, the veteran also agreed that she had not entered a 
substantive appeal to the issue of entitlement to service 
connection for heart palpations and sinus bradycardia.  On a 
Statement in Support of Claim form dated in February 1998, 
the veteran withdrew the issues of entitlement to service 
connection for a left ankle problem/condition and PTSD.  By 
rating decision dated in July 1998, service connection for 
chronic muscle strain of the low back was granted.   


REMAND

The present appeal arises from the assignment of an initial 
disability evaluation for the veteran's degenerative 
arthritis of the cervical spine.  As such, the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
veteran's disability to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  In this regard, the Board notes 
that the RO has determined that a 10 percent rating is 
warranted from August 8, 1992, and a 20 percent rating is 
warranted from February 24, 1998. 

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  The Court has 
held that this duty includes adequate VA medical 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran's degenerative arthritis of the cervical spine is 
rated under the provisions of Diagnostic Codes 5003 and 5290.  
Code 5003 essentially calls for degenerative arthritis to be 
rated based on limitation of motion.  Under Code 5003, 
limitation of motion of the cervical spine is to be rated 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  However, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  See generally DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

The report of the most recent VA examination in February 1998 
duly sets forth various ranges of motion.  However, although 
the diagnoses included reference to chronic pain and 
limitation of motion with weakness, the reported findings do 
not permit findings as to any additional limitation of motion 
due to pain, weakness, excess fatigability and 
incoordination.  Under the circumstances, the Board must find 
that the record as it stands does not allow for an equitable 
review of the veteran's claim.  Accordingly, further 
development of the medical record is necessary to more 
accurately ascertain the current severity of the veteran's 
degenerative arthritis of the cervical spine.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records pertinent to 
the veteran's cervical spine disability 
claim which are not already of record 
should be associated with the claims 
file. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of the veteran's 
service-connected cervical spine 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated 
special studies and tests should be 
accomplished.  The examiner should be 
requested to report all ranges of motion 
of the cervical spine and to clearly 
indicate normal ranges of motion in 
degrees for comparison purposes.  The 
examiner should also be requested to 
clearly report any objective evidence of 
pain on range of motion and, if possible, 
he or she should report in degrees any 
additional limitation of motion which is 
due to pain.  The examiner should also be 
asked to comment on whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability 
and incoordination.  The examiner should 
also be asked to address the question of 
additional functional loss during flare-
ups. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether any change is warranted 
in the disability ratings assigned for 
the veteran's cervical spine disability.  
The veteran and her representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure an adequate record 
and to assist the veteran.  The Board intimates no opinion as 
to the eventual determination to be made.  The veteran and 
her representative are free to submit additional evidence and 
argument in support of the veteran's appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

